In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐3430 
JAMES R. TODD, 
                                                 Petitioner‐Appellant, 

                                   v. 

KESS ROBERSON, Warden, 
                                                 Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
            No. 14 C 50072 — Frederick J. Kapala, Judge. 
                      ____________________ 

         ARGUED JUNE 3, 2016 — DECIDED JULY 1, 2016 

    Before WOOD,  Chief Judge, and  POSNER and ROVNER,  Cir‐
cuit Judges. 
    POSNER,  Circuit  Judge.  In  2010  James  R.  Todd,  having 
pleaded guilty in an Illinois state court to a drug offense (he 
had  sold  22.1  grams  of  cocaine  to  an  undercover  police  of‐
ficer), and having a criminal record that included five prison 
sentences totaling 22 years (though he hadn’t actually served 
all that time), was sentenced to 25 years in prison for selling 
cocaine.  He  appealed  on  the  ground  that  his  lawyer  at  trial 
had  been  ineffective  because  he’d  induced  him  to  plead 
2                                                       No. 14‐3430 


guilty by telling him the government would recommend no 
more than a 10‐year sentence. The Illinois appellate court re‐
jected  his  argument  and  the  Illinois  Supreme  Court  denied 
him leave to appeal. 
    Four  years  later  he  sought  habeas  corpus  in  federal  dis‐
trict court on the ground that he’d pressed unsuccessfully in 
his  state  court  appeal.  The  district  court  ruled  against  him, 
and he has appealed to us. 
    Before Todd had pleaded guilty in the state criminal pro‐
ceeding, the prosecutor had told his lawyer, Daniel Radako‐
vich, that if Todd agreed to plead guilty the state would rec‐
ommend  an  18‐year  prison  sentence  plus  fines.  In  response 
Radakovich  had  asked  the  prosecutor  to  consider  recom‐
mending  a  10‐year  sentence—to  which  the  prosecutor  had 
replied that he wouldn’t be doing his job if he recommended 
a sentence shorter than 15 years. 
   Just  days  before  the  plea  hearing  the  prosecutor  wrote 
Radakovich that it was his (the prosecutor’s) understanding 
that  Todd  would  enter  an  “open  plea”  of  guilty—that  is,  a 
plea not conditioned on sentence length—and that in return 
the  government  would  drop  another  charge  against  Todd 
and,  pending  sentencing,  reduce  his  $250,000  bond—which 
he could not meet—to $20,000, subject to certain conditions, 
such as that he submit to drug testing at least twice a week. 
    An  attorney  named  Thomas  Murray  stood  in  for  Rada‐
kovich  at  the  plea  hearing,  at  which  Todd  entered  an  open 
plea of guilty and acknowledged that he could be sentenced 
to anywhere between 6 and 60 years in prison and fined as 
much as $500,000. The judge asked Todd whether any prom‐
ises  had  been  made  to  him  other  than  that  his  bond  would 
No. 14‐3430                                                          3 


be  reduced  and  another  pending  charge  against  him 
dropped, and he said “no.” 
    The  day  before  Todd  was  to  be  sentenced,  Radakovich 
had written the prosecutor asking “would the State be inter‐
ested in a sentence lower than the ten (10) year sentence that 
has been negotiated in consideration for a higher fine in this 
matter?” The prosecutor, not acknowledging any such nego‐
tiation, responded that Todd’s open plea had made him sub‐
ject  to  a  prison  sentence  of  anywhere  between  6  and  60 
years. Radakovich, replying to the prosecutor, did not disa‐
gree  but  merely  asked:  “What  is  your  position  re:  Sentenc‐
ing,  fine,  etc.?”  The  prosecutor  replied  that  he  hadn’t  yet 
read  the  probation  service’s  presentence  report  but  thought 
“my  recommendation  will  be  for  a  significant  number  of 
years.” 
     The  sentencing  hearing  was  delayed,  and  during  the  in‐
terim  Todd  moved  to  enforce  what  he  claimed  was  the 
state’s  agreement  to  a  “10‐year  cap”  on  its  sentencing  rec‐
ommendation.  The  judge  (a  different  judge  from  the  one 
who  had  accepted  Todd’s  guilty  plea)  held  an  evidentiary 
hearing at which Radakovich, who had withdrawn as a law‐
yer for Todd so that he could become a witness for him, tes‐
tified that it was his recollection that in a phone call with the 
prosecutor more than two years earlier he had proposed that 
Todd’s “sentence would be, although not  firmly decided  or 
agreed  upon,  …  capped  at  ten  years,”  and  that  it  was  his 
understanding  that  the  prosecutor  had  agreed.  Yet  when 
asked on cross‐examination to explain “with specificity and 
completeness,  each  and  every  thing  that  [the  prosecutor] 
said  that  he  would  do  in  exchange  for  that  plea  of  guilty,” 
Radakovich did not mention any 10‐year cap, only “a signif‐
4                                                       No. 14‐3430 


icant lowering  of  Mr.  Todd’s  bond  … and [ ] we would  see 
what  the  sentence  ultimately  would  be.”  He  acknowledged 
that  the  prosecutor  had  not  stated  agreement  to  a  10‐year 
sentencing cap.  
    The  judge  concluded  that  there  had  never  been  such  an 
agreement  and  proceeded  to  sentence  Todd  to  25  years  (as 
we noted at the beginning of this opinion) on the basis of his 
“significant history of criminal activity” and “the significant 
amount of cocaine that was sold here.” 
    This  wasn’t  the  end  of  the  state‐court  proceeding.  In  re‐
sponse to a motion by Todd to reconsider the sentence or va‐
cate  the  guilty  plea,  the  state  court  convened  a  further  evi‐
dentiary hearing, at which lawyer Murray, who had stood in 
for Radakovich at the plea hearing, testified that Radakovich 
had  not mentioned a  10‐year cap and  that  he  (Murray)  had 
told Todd that he would be “pleading open.” Todd testified 
that  the  day  before  his  plea  hearing  Radakovich  had  told 
him that “him [Radakovich] and [the prosecutor] had a plea 
negotiation  of  a  ten  year  cap”  and  that  he  (Todd)  “would 
have  never  pled  guilty  to  an  open  six  to  60”—though  of 
course  he  had  pleaded  guilty  to  exactly  that  range.  And  on 
cross‐examination he admitted that he’d agreed to “pleading 
guilty open,” that he knew what that meant, that he’d heard 
the judge explain that the possible penalties at the plea hear‐
ing were from “6 years to 60 years in the Department of Cor‐
rections  …  and  a  possible  fine  of  up  to  $500,000,”  and  that 
he’d  been  promised  nothing  in  exchange  for  his  plea  aside 
from the concessions relating to the bond and the dismissal 
of another charge. 
   Unsurprisingly  the  state  trial  judge  found  that  the  10‐
year cap was “a fantasy … not based in any fact whatsoev‐
No. 14‐3430                                                         5 


er.”  He  also  found  that  Todd  had  not  been  confused  about 
the terms of the plea agreement—that there was “absolutely 
no basis whatsoever [ ] to support a finding that [Todd] did 
not  make  a  knowing  and  voluntary  plea.”  The  judge  also 
found  “no  evidence  to  suggest,  whatsoever,  that  Mr.  Rada‐
kovich [had been] ineffective in any way.” This may seem a 
surprising  finding,  given  the  “fantasy”  character  of  the  10‐
year cap, but Radakovich had conceded that the prosecutor 
had  never  agreed  to  a  10‐year  cap.  And  Murray,  who  had 
represented Todd at the plea hearing, had never heard of the 
cap and Todd had acknowledged not mentioning it in any of 
his court appearances, even though the court had made clear 
that  he was facing a maximum sentence not of  10 but of 60 
years. 
    There  is  no  doubt  that  Radakovich  had  fabricated  (we 
don’t  know  whether  deliberately  or  because  of  a  failure  of 
memory)  the  10‐year  sentence  cap;  he  confused  his  propos‐
ing it to the prosecutor with the prosecutor’s accepting it. If 
as  a  consequence  of  Radakovich’s  fabrication  Todd  had 
pleaded guilty rather than invoke his right to a trial at which 
he  might  conceivably  (if  improbably)  have  been  acquitted, 
he  might  have  a  claim  to  have  been  harmed  by  ineffective 
assistance of counsel and to be entitled therefore to a do‐over 
of his state‐court proceeding that had culminated in the 25‐
year  sentence.  See  Strickland  v.  Washington,  466  U.S.  668 
(1984);  Hill  v.  Lockhart,  474  U.S.  52  (1985);  cf.  28  U.S.C. 
§ 2254(d).  But  his  briefs  nowhere  mention  the  possibility  of 
an  acquittal,  nor  has  he  ever  presented  evidence  that  he 
would have gone to trial had it not been for his belief (if he 
did  believe)  that  by  pleading  guilty  he  would  get  his  sen‐
tence  capped  at  10  years.  It’s  true  that  he’d  said  that  he 
“would have never pled guilty to an open six to 60,” and if 
6                                                        No. 14‐3430 


he hadn’t pleaded guilty he would have gone to trial, but his 
statement was bluster: he did “plead guilty to an open six to 
60.” 
    Even if we assume that he believed in the 10‐year cap, he 
either lied or was confused in replying “no” when asked by 
the judge whether any promises had been made to him other 
than  that  his  bond  would  be  reduced  and  the  other  charge 
against him dropped. If he lied, he has no right to change his 
story  and  get  a  trial.  If  he  was  confused  and  still  believed 
there was a sentencing cap, the trial judge disabused him of 
his  mistake  by  telling  him  he  could  be  sentenced  to  any‐
where from 6 to 60 years even if he pleaded guilty—which is 
what  he  did,  with  his  eyes  open.  See  Hutchings  v.  United 
States, 618 F.3d 693, 699 (7th Cir. 2010). 
                                                           AFFIRMED